Citation Nr: 1742071	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to October 1981 and from June 1988 to August 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran was afforded a videoconference hearing in July 2014 before the undersigned Veterans Law Judge (VLJ).  She was also afforded a hearing before RO personnel in January 2010.  Transcripts of these proceedings are of record. 

In November 2013, October 2014, and September 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 

Additional medical evidence was submitted after the August 2016 Supplemental Statement of the Case (SSOC), and no waiver of initial RO review of this evidence from the Veteran or her representative was received.  However, these records contain no medical evidence of any kind pertaining to the issue addressed in the decision below.  As such, the records are in no way pertinent or relevant to the claim adjudicated.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1.  The Veteran snored in service, but was not treated for sleep apnea; rather, she underwent surgery for a tonsillectomy, uvulopalatopharyngoplasty, and bilateral inferior turbinate outfracture and reduction.

2.  The Veteran's currently diagnosed sleep apnea was first manifested many years after her service and has not been medically related to her service. 


CONCLUSION OF LAW

Service connection for sleep apnea is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting the duty to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The only allegation that the Veteran has raised regarding VA's duty to assist is related to the VA examinations and medical opinions provided.  Specifically, in a September 2016 statement, the Veteran stated that the August 2016 VA examiner did not review her VA claims file prior to providing the medical opinion.  However, upon reviewing the August 2016 VA examiner's medical report, the Board notes that the Veteran's claims file was indeed reviewed prior to the examiner providing the medical opinion.  In the September 2016 statement, the Veteran also argued that the VA medical opinions were inadequate because they were provided by nurse practitioners and no by sleep medicine physicians.  To the extent that the Veteran has challenged the adequacy of the VA examiners based upon the examiners' qualifications as nurse practitioners, the United States Court of Appeals for Veterans Claims (Court) has held that VA satisfied its duty to assist in a case where a nurse practitioner performed the VA examination, as a nurse practitioner is competent to provide medical evidence.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Moreover, the VA examinations and resulting opinions are adequate to decide the Veteran's claim because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's relevant medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Board finds the VA examinations and medical opinions to be adequate to decide the claim.  

There has been no other allegation or suggestion of any lapse on VA's part in meeting the duty to assist.  See Scott, 789 F.3d at 1375.

II.  Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The first element of service connection requires medical evidence of a current disorder.  On VA examination in August 2011, the Veteran was diagnosed with sleep apnea.  Thus, the Veteran has satisfied the first element of service connection.

The second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's service treatment records (STRs) document a February 1997 Report of Medical History, which shows the Veteran's complaints of shortness of breath.  Also, she complained of loud snoring in August 2000 and was diagnosed with allergic rhinitis with possible polyp at that time.  In April 2001, she went to sick call for "loud snoring".  It is this incident to which the Veteran points to contend that she had sleep apnea in service.  At the time of the examination, she denied daytime sleepiness, trouble waking up, headaches, and weight gain. The assessment was that she was a snorer and likely mouth breather secondary to turbinate hypertrophy.  There was also a note that read: "Doubt OSA".  OSA is the common abbreviation for obstructive sleep apnea.  She was scheduled for a sleep study to rule out sleep apnea at the Sleep Disorders Center Glennside location on April 19th.  However, in correspondence received in March 2015, the Veteran confirmed that she did not undergo that scheduled sleep study because of a pending deployment to Bosnia.  

The remaining service treatment records are negative for a diagnosis of sleep apnea.  The Veteran continued to seek treatment, however, for snoring and congestion.  In April 2002, she underwent a tonsillectomy, uvulopalatopharyngoplasty, and bilateral inferior turbinate outfracture and reduction.  Surgical notes show that the Veteran presented with the complaint of "disruptive, loud snoring," and that she "denied symptoms suggestive of sleep apnea."  A postoperative diagnosis of nasal congestion and snoring was noted.  In September 2005, the Veteran was referred for an oral appliance for her snoring.  The Veteran's medical treatment records during her periods of service are otherwise absent complaints of or treatment for sleep apnea.  In fact, several notations are of record indicating no problems sleeping or waking up due to snoring.  See, e.g., February 2008 Report of Medical History (no trouble sleeping); February 2007 post deployment health assessment, denying feeling tired after sleeping.  Her active duty ended in August 2008.

The third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  While the Board does not find an in-service diagnosis of sleep apnea, it will analyze the third element in the context of the post-service evidence, which helps clarify what the in-service situation was.

The first post-service diagnosis of sleep apnea was in an August 2011 VA Medical Center (VAMC) sleep study.  After examination of the Veteran and consideration of her medical history, the VA examiner diagnosed the Veteran with sleep apnea.  The examiner thereafter noted the Veteran's complaints of difficulty breathing and snoring while on active duty as well as the uvulopalatopharyngoplasty.  However, because the examiner could not identify any post-service sleep study done until August 2011, which was positive for sleep apnea, in the absence of "better documentation," the examiner could not connect the Veteran's in-service sleeping problems to her current sleep apnea without speculation.  The Board found this opinion to be inadequate in its December 2014 remand, as it did not explain what "better documentation" might equate to. 

Accordingly, the Veteran was provided another VA examination in March 2015.  After examination of the Veteran and reviewing her medical history, the VA examiner concluded that it was less likely than not that the diagnosed sleep apnea was related to the Veteran's military service.  The examiner noted in her rationale that an April 2001 STR documented the Veteran's report of snoring and "doubt OSA."  She also noted a March 2002 chest X-ray documenting sleep apnea, as well as a prescription dated September 2005 stating "referral ... for oral appliance for snoring."  She then cited a review of the International Classification of Sleep Disorders, Revised Diagnostic and Coding Manual, which essentially required polysomnographic evidence to support the definition of obstructive sleep apnea.  The examiner stated that the Veteran did not meet the recognized criteria for a diagnosis of obstructive sleep apnea until her diagnosis by sleep study in 2011, and "while it is the realm of possibility that she would have had a diagnosis of obstructive sleep apnea by sleep study during service, this ob[j]ective, defining event did not occur until 2011."  Given the equivocal nature of the opinion, and the apparent lack of reviewing all of the pertinent facts, the Board found this opinion to be inadequate in its September 2015 remand.

In March 2015, the Veteran also submitted a Sleep Apnea Disability Benefits Questionnaire (DBQ) that she filled out describing her current sleep apnea symptoms.  The DBQ stated that the Veteran was operated on in 2003 and received an oral sleep apparatus in 2005.  A sleep study was performed in 2011 and confirmed that she had sleep apnea at that time.  The DBQ is not signed by a physician.  

In August 2016, another VA examination was obtained.  Following a review of the claims file, to include the STRs, the Board hearing transcript, and the prior VA examinations, the VA examiner determined that the Veteran's current sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's obstructive sleep apnea was provisionally diagnosed in 2003 without a sleep study but by history and a physical examination.  Obstructive sleep apnea was not definitely diagnosed until 2011, well after the Veteran's military service.  The examiner noted the Veteran's dates of service, branch of service, deployment, and military occupational specialty.  The examiner also pointed out that the Veteran's military separation examination was negative for sleep apnea.  The examiner reviewed the prior March 2015 VA examiner's report and the August 2011 sleep study in particular in forming the medical opinion.  In summary, the examiner found that it was less likely as not that the Veteran's breathing difficulty/sleep apnea was incurred during active duty.

The VA examiner clearly reviewed the Veteran's STRs and other evidence in the claims folder, and provided a medical opinion that is supported by, and consistent with, the evidence of record.  The treatment records do not provide contrary evidence, and in fact, the service treatment records consistently make findings against a diagnosis of sleep apnea at that time.  For all of these reasons, the Board finds the medical opinion to be the most probative evidence in the appeal on the question presented.

In reaching this decision, the Board has considered the Veteran's arguments in support of her claim, in addition to the Web articles and the sample Board decision submitted in support of her claim.  It is clear that she believes that she was treated for dual diagnoses in service, both her nasal congestion and what she perceived to be her sleep apnea, but was noted in the record merely as snoring, with several medical professionals indicating that it was not sleep apnea.  The Board acknowledges that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, e.g., snoring during her active military service.  She does not have the medical training, however, to attribute that symptom of snoring to a specific respiratory disorder.  That is an inherently medical question that must be addressed by medical professionals.  In this case, such professionals have reviewed the records and found that the symptoms in service were not associated with sleep apnea. These opinions outweigh those of the Veteran, who is not a medical professional. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for sleep apnea is not warranted.



	(CONTINUED ON NEXT PAGE)

ORDER

The claim of entitlement to service connection for sleep apnea is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


